DETAILED ACTION
Applicant’s reply and request for continued examination (RCE), filed 31 August 2021 in response to the Final Office action mailed 13 May 2021, has been entered and fully considered. As per Applicant’s filed claim amendments claims 1-20 are pending, wherein: claims 1-16 and 18-20 are as previously presented and claim 17 has been amended. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 August 2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8 July 2021 was filed after the mailing date of the Final Office action on 13 May 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Costa et al. (WO 2014/139602 A1). 
	Regarding claim 1, Costa teaches methods of preparing polyester polymers compositions comprising polyester polymers having furanic units, comprising the step(s) of reacting a cyclic polyester oligomer in the presence of a catalyst, and optionally an initiator, in a ring-opening polymerization reaction (abstract; Fig 1; pg 4; pg 7). Costa teaches the catalysts is any capable catalyst, preferably a tin, zinc, aluminum or titanium type, and teaches the initiators include compounds having one or more hydroxyl groups (pg 18). Costa further teaches that the polymerization may be carried out in the presence or absence of solvent (pg 19) and further that initiators, solvents, etc. may also be present as impurities (pg 14). Costa teaches the composition may additionally comprise typical polymer additives added during compounding including plasticizers, flow modifiers, release agents, stabilizers, etc. (pg 14).
	Costa teaches the initiators used in the ring-opening polymerization reactions include 1-octanol, 2-ethylhexanol, 1-decanol, isodecyl alcohol, 1-undecanol, 1-dodecanol, 2-methyl-2-propanol, 4-phenyl-2-butanol, 1,3-propandiol and pentaerythritol (pg 18), wherein the initiators allow for milder reaction conditions (pg 17). The initiator capable of decreasing the melting point and/or viscosity of the cyclic polyester and/or minimizes the thermal profile allowing milder conditions (instant original specification page 4).
Regarding claims 4 and 16, Costa teaches the method as set forth above and further teaches the catalyst is any capable catalyst, preferably a tin, zinc, aluminum or titanium containing compounds, preferably their alkoxides and carboxylates (pg 18). Costa teaches tin octoate as a preferred catalyst (pg 18; examples).
Regarding claims 6-15 and 18-20, Costa teaches the method of preparing polyester polymer compositions as set forth above and teaches the furanic-polyesters having the structures disclosed therein (see abstract; pg 14-15) and the cyclic polyester oligomers having furanic units as also disclosed (see abstract; Figs; pg 4; pg 10-11)(readable over instant recited oligomers and structures thereof).
Claims 6-15 and 18-20 are directed only to methods of making the cyclic polyester oligomer component utilized in the claimed method of preparing a polyester polymer of instant independent claim 1 and are not further limiting to the claimed method of instant claim 1.  Regarding the method limitations recited in claim(s) 6-15 and 18-20 the examiner notes that even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself (see In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966; In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969); In re Marosi, 710 F2d 798, 802, . 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Costa et al. (WO 2014/139602 A1) in view of Costa et al. (WO 2014/139603 A1; alternative rejection to the anticipation of the cited dependent claims as set forth above.
Costa teaches the method of preparing polyester polymers as set forth in claim 1 above and teaches the claimed cyclic polyester oligomers. Costa does not specifically teach the method of making the cyclic polyester oligomers as set forth in instant claims 6-15 and 18-20. However, Costa-2 teaches the claimed methods of preparing the claimed cyclic polyester oligomers comprising furanic units (abstract; pg 4-13; see also examples). Costa and Costa-2 are analogous art and are combinable because they are related arts concerned with the same field of endeavor, namely the same cyclic polyester oligomers comprising furanic units usable in polymerization reactions to form polyester polymers. At the time of filing a person having ordinary skill in the art would have found it obvious to use the cyclic polyester oligomers obtained as taught by Costa-2 in the method of Costa and would have been motivated to do so as Costa specifically teaches use of the oligomers of Costa-2 in ring-opening polymerization, and further as Costa-2 teaches the oligomers made by the set forth method are suitable for use in polymerization reactions. 


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Costa et al. (WO 2014/139602 A1) in view of Pearce et al. (US 5,348,985).
	Costa teaches methods of preparing polyester polymers compositions as set forth in claim 1 above. Costa teaches that both initiators and solvents may be present in the ring-opening polymerization reaction (see above) but does not specifically teach a .
	

Claims 2-3, 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Costa et al. (WO 2014/139602 A1) in view of Zhang et al. (US PGPub 2007/0083019).
	Regarding claims 2-3, Costa teaches methods of preparing polyester polymers compositions as set forth in claim 1 above. Costa teaches that both initiators and solvents may be present in the ring-opening polymerization reaction (see above) but 
	Regarding claims 5 and 17, Costa teaches methods of preparing polyester polymers compositions as set forth in claim 1 above. Costa teaches the compositions wherein the produced polymers have the structures Y1 (instant (a) PEF; pg 10) or Y1’’ (instant (B) PBF; pg 11), and teaches ‘n’ is 10 to 1,000,000 (pg 14-15; see also Mn of below 500,000, preferably below 300,000 g/mol, pg 23; see examples) and wherein the composition may also comprise unreacted oligomers (pg 14).
Costa teaches that both initiators and solvents may be present in the ring-opening polymerization reaction (see above) but does not specifically teach a supercritical fluid, an optionally substituted phenyl ether, an ionic liquid, an optionally substituted xylene, and/or a polyether. However, Zhang teaches when performing 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

I-A) Claims 1, 4, 6-16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,377,853. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the patent and copending application are directed to substantially similar methods of polymerizing cyclic polyester oligomers having furanic units to obtain substantially the same polyester polymer compositions, and structures thereof, wherein the initiators of the patent (see claim 3) are readable over the instant ‘plasticizer’ (see instant specification page 4). Further regarding instant claims 6-15 and 18-20, which are directed only to methods of making the cyclic polyester oligomer component utilized in the claimed method of preparing a polyester polymer of instant independent claim 1 and are not further limiting to the claimed method of instant claim 1: the examiner notes that even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself (see In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966; In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969); In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983); and MPEP 2113). 
I-B) Claims 2-3, 5 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,377,853 in view of Zhang et al. (US PGPub 2007/0083019). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the patent and copending application are directed to substantially similar methods of polymerizing cyclic polyester oligomers having furanic units to obtain substantially the same polyester polymer compositions, and structures thereof. 
The claims of the patent are silent as to a supercritical fluid, an optionally substituted phenyl ether, an ionic liquid, an optionally substituted xylene, and/or a polyether. However, Zhang teaches when performing solvent based ring-opening polymerizations of biorenewable macrocyclic polyester oligomers, a variety of solvents are known to facilitate polymerization, including alkyl ethers, specifically dimethoxyethane (abstract; [0005]; [0024]; [0042]). Zhang and U.S. Patent No 10,377,853 are analogous art and are combinable because they are concerned with the same field of endeavor, namely polymerization of macrocyclic polyester oligomers. At the time of filing a person having ordinary skill in the art would have found it obvious to include the alkyl ether solvents of Zhang in the methods of U.S. Patent No 10,377,853 and would have been motivated to do so as Zhang teaches alkyl ethers, such as dimethoxyethane, are known, suitable and preferred solvents for facilitating ring opening polymerizations of macrocyclic polyester oligomers ([0042]).


II-A) Claims 6-15 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,725,558. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the patent and copending application are directed to substantially the same methods of making a cyclic polyester oligomer composition having furanic units, which are themselves usable in a polymerization reaction. 

II-B) Claims 1-5 and 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,725,558 in view of Zhang et al. (US PGPub 2007/0083019). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the patent and copending application are directed to substantially the same methods of making a cyclic polyester oligomer composition having furanic units, which are themselves usable in a polymerization reaction. 
The claims of the patent are silent as to a supercritical fluid, an optionally substituted phenyl ether, an ionic liquid, an optionally substituted xylene, and/or a polyether present during the polymerization of the oligomers. However, Zhang teaches when performing solvent based ring-opening polymerizations of biorenewable macrocyclic polyester oligomers, a variety of solvents are known to facilitate polymerization, including alkyl ethers, specifically dimethoxyethane (abstract; [0005]; [0024]; [0042]). Zhang and U.S. Patent No 9,725,558 are analogous art and are combinable because they are concerned with the same field of endeavor, namely polymerization of macrocyclic polyester oligomers. At the time of filing a person having 

Response to Arguments/Amendments
	The 35 U.S.C. 112(b) rejection of claim 17 is withdrawn as a result of Applicant’s filed claim amendments. 

	The 35 U.S.C. 102(a)(1) rejection of claims 1, 4, 6-16 and 18-20 as anticipated by Costa et al. (WO 2014/139602 A1) is maintained. Applicant’s arguments (Remarks, pages 11-13) have been fully considered but were not found persuasive. 
	Applicant argues that Costa does not teach compounds readable over the ‘plasticizer’ recitations. However, Applicant has not demonstrated that the initiators and solvents of Costa are not compounds that meet the recitation of merely being ‘capable’ of decreasing at least one of a melting point and a viscosity, wherein no/any degree/amount of ‘decreasing’ is claimed, any degree of ‘capability’ is claimed, any amount of ‘plasticizer’ may be present, and there is no positive recitation of a ‘decrease’ in melting point and/or viscosity occurring. 


claims 6-15 and 18-20 as being unpatentable over Costa et al. (WO 2014/0139602 A1) in view of Costa et al. (WO 2014/139603 A1) is maintained. Applicant’s arguments (Remarks, page 13) have been fully considered but were not found persuasive. 
	Applicant’s argument is substantially directed to the primary Costa reference, which has been substantially responded to by the Examiner above. 
	
The 35 U.S.C. 103 rejection of claims 2-3 as unpatentable over Costa et al. (WO 2014/139602 A1) in view of Pearce et al. (US 5,348,985) is maintained. Applicant’s arguments (Remarks, pages 13-14) have been fully considered but were not found persuasive. 
Applicant’s argument is substantially directed to the primary Costa reference, which has been substantially responded to by the Examiner above. Applicant argues that Pearce does not teach performing ring-opening polymerization as claimed. It is noted Costa is relied upon for the teaching of additional components, including solvents etc., being present in the ring-opening polymerization method. Pearce further teaches inclusion of supercritical carbon dioxide (readable as a solvent) during ring-opening polymerization processes is known in the art (see rejection). 

The 35 U.S.C. 103 rejection of claims 2-3, 5 and 17 as unpatentable over Costa et al. (WO 2014/139602 A1) in view of Zhang et al. (US PGPub 2007/0083019) is maintained. Applicant’s arguments (Remarks, pages 14) have been fully considered but were not found persuasive. 



	The nonprovisional obviousness type double patenting rejections of the cited claims over i) claims 1-15 of U.S. Patent No. 10,377,853 either alone (I-A) or in view of Zhang et al. (US PGPub 2007/0083019) (I-B) and over ii) claims 1-17 of U.S. Patent No. 9,725,558 either alone (II-A) or in view of Zhang et al. (US PGPub 2007/0083019) (II-B) are maintained. Applicant’s arguments (Remarks, pages 15-16)  have been fully considered but were not found persuasive. 
	Applicant substantially argues that U.S. Patent No. 10,377,853 and U.S. Patent No. 9,725,558, respectively, do not teach compounds readable over the as-amended plasticizer recitations. However, Applicant has not demonstrated that the initiators and solvents of the cited patents are not compounds that meet the recitation of merely being ‘capable’ of decreasing at least one of a melting point and a viscosity, wherein no/any degree/amount of ‘decreasing’ is claimed, any degree of ‘capability’ is claimed, any amount of ‘plasticizer’ may be present, and there is no positive recitation of a ‘decrease’ in melting point and/or viscosity occurring. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870.  The examiner can normally be reached on M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE L STANLEY/Primary Examiner, Art Unit 1767